 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuy F.Atkinson d/b/a Bingham-Willamette Compa-nyandWillamette Lodge No.63, InternationalAssociation of Machinists and Aerospace Work-ers. Cases 36-CA-4802 and 36-CA-481214 April 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 29 August 1985 Administrative Law JudgeHarold A. Kennedy issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs, and the Respond-ent filed an answering brief to their exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.Contrary to our dissenting colleague, we agreewith the judge that the Respondent did not engagein unlawful disparate treatment by its actions as tostrikersRobert J. Pierce and Michael Jewett andnonstrikerDaniel A. Gruver. The judge properlydecided that the Respondent could view the mis-conduct of Gruver, for which he was given a 2-day suspension, as not rendering him unfit forfuture employment in light of his prompt apologyfor the assault on a striker and an offer of restitu-tion for any loss of personal property sustained bythe latter.Nor do we question the judge's decisionas to the propriety of the Respondent's determina-tion that Pierce and Jewett, who did nothing im-mediately or soon after the occurrence of their mis-conduct to alleviate its coercive impact, were un-suitable for further employment.As it is clear that the Respondent had a reasona-ble and sound basis for its dissimilar, but nondis-criminatory, treatment of the employees who en-gaged in misconduct, we adopt the judge's findingthat the denial of reinstatement of Pierce andJewett did not violate the Act.ORDERThe recommended Order of theadministrativelaw judge is adoptedand the complaint is dis-missed.MEMBER JOHANSEN, dissenting.I cannot agree with my colleagues' adoption ofthe administrative law judge's finding that the Re-'Member Dennis adheres to her concurring opinion inClear PineMouldings,268 NLRB 1044 (1984)spondent did not engage in disparate treatment inviolation of Section8(a)(3) and(1) of the Act byrefusingto reinstate strikers Robert J. Pierce andMichael T. Jewett for engaging in picketlinemis-conduct while merely suspending for 2 days non-strikerDaniel A. Gruver who engaged in more se-rious misconduct.The record shows that on 18 April 1983 about300 of the Respondent's 450 employees engaged inan economic strike which ended on 16 April 1984when the Union made an unconditional offer onbehalf of the strikers to return to work.While the strike was in progress the three em-ployees in questionengagedin certain picket linemisconduct. Thus, on 3 June 1983 Pierce threweggsat some cars of nonstrikers and beat on a van'carrying nonstrikers or replacements as it proceed-ed through the Respondent's parking lot.2 On 12August 1983 Jewett, who was serving as a picketline captain, slapped or struck nonstriker Gruver3in the face as he drove his open convertible car tothe parking lot.On Saturday evening, 3 September 1983, Gruverand a friend, both of whom had been drinking,drove to a parking lot across from the premiseswhere they saw a parked car. Upon ascertainingfrom its occupant, Ralph Pease, that he was onpicket duty, Gruver forced him down in the seatand, according to Gruver, intended to "scare"Pease by pretending he had a gun and telling PeasethatGruver "might as well blow [Pease] away"with it.4 In addition,Gruver's friend "took"Pease'sglasses,car keys, and registration cardwhich he threw away after they left. On the fol-lowing afternoon Gruver telephoned Pease, who,according to Gruver, was "still shaken up," andapologized, offering to pay for the articles in ques-tion.When Gruver called again, he was told byPease'swife,who was "hysterical," not to callagain and "leave her husband alone."On 6 September 1983, Gruver reported the fore-going episode to Randall who, as indicated above,issued a notice to Gruver suspending him for 2days for "harassing" Pease in violation of thecourt's order of 15 July 1983.5 Thereafter, a circuit'David L Randall, the Respondent's personnel manager, testified thathe was notsurewhether Pierce used a club or his fist2At the Respondent's request, the Circuit Court of the State ofOregon issued on 15 July 1983 an order enjoining conduct other thanpeaceful picketing3Gruver had participated in the strike for 14 weeks but returned towork in July 19834Randalltestified that Gruver was about 30 years old and somewhatheavier than Pease who was in his midfifties5The notice also warned Gruver that any further action by himagainst a picketer,which was "not taken in self defensemay result inan additional suspension or termination "279 NLRB No. 37 BINGHAM-WILLAMETTE CO.court proceeding was brought against Gruver bythe State of Oregon at the behest of the Union.Gruver was ordered to appear in mid-Septemberregarding his assaulton Pease to show cause why"he should not be held in contempt for intentional-ly and wilfully disobeying" the court's order of 15July 1983. Gruver, whose attorney was supplied bythe Respondentwhich paid part of thelatter's fees,appeared and pleaded the Fifth Amendment.As already indicated, the Respondent's lenienttreatmentof nonstriker Gruverwas insharp con-trast to the Respondent's resort to the extremesanctionof refusing to reinstate the two strikers.Thus, when Pierce applied to Randall for reinstate-ment on15August 1984, the latter admitted thathe was a good employee but nevertheless barredhim from returning to work because of his conductmore than a year earlier. Similarly, when Jewettapplied for reinstatement in September 1984 and as-sured Randall that he could get along with every-body,Randallreplied that he liked Jewett's "goodattitude" but would not allow him to return towork even though he was a good employee be-cause he "walked too intensively on the picketline" and hadengaged inmisconduct on one occa-sion during the strike.It is established that an employer may refuse toreinstatethose employees who coerce other em-ployees with respect to the exercise of their Sec-tion 7 rights byengagingin violence against themor instilling a fear of bodily harm in them.6 How-ever, it is also well established that employers maynot engagein disparate treatment of strikers andnonstrikerswho are equally culpable of miscon-duct.7Although the judge acknowledged that non-strikerGruverengaged inseriousmisconduct, thejudge concluded that it did not render him unfit forfuture employment because he had apologized andoffered restitution to the employee whom he hadassaulted.Yet the judge found in agreement withtheRespondent that the misconduct of strikersPierce and Jewett made them unsuitable for furtheremployment despite Randall'sadmissionthat theywere both good employees and his approval ofJewett's "good attitude" in pledging not to causeany problems in the future.As indicated above, an employer may not abusethe right to discipline employees who engage incoercive picket line conduct by meting out harshertreatment to strikers than to nonstrikers when theyare equally culpable.Here, it is manifest thatGruver's unprovoked and vicious attack on a de-fenselessmiddle-aged fellow employee who was6 SeeClear Pine Mouldings,268 NLRB 1044 (1984)1SeeGarrett Railroad Car v NLRB,683 F 2d 731 (3d Cir 1982)271peacefully and lawfully picketing was far moreblameworthy than the conduct of Pierce andJewett.Gruver's apology appears to have beenprompted not so much by genuine contrition as bya fear of losing his job and a desire to avoid crimi-nal prosecution. In any event, his apology for hisassault of Pease did nothing to lessen its coerciveimpact and therefore did not constitute a validbasis for treating him more leniently than the strik-ers. It is also evident from the Respondent's solici-tude in furnishing him with an attorney and payingpart of the latter's fees that the Respondent singledout nonstriker Gruver for favored treatment.The sharp contrast between the Respondent'sspecial consideration for and assistance to non-strikerGruver and its refusal to reinstate strikersPierce and Jewett clearly demonstrate that the Re-spondent's motive for barring them from their jobswas not their misconduct. Rather, the Respondentwas motivated by the fact that Pierce and Jewett,unlike Gruver who had ceased his participation inthe strike, had "walked too intensively" on thepicket line and had continued their participation forits full duration.In sum, I would find that the Respondent's dis-parate treatment of strikers Pierce and Jewett wasdiscriminatorily motivated and that its refusal to re-instate them violated Section 8(a)(3) and (1) of theAct. I would therefore require the Respondent tooffer them reinstatement and make them whole forany loss of earnings.Dale B. Cubbison,for the General Counsel.LesterV.Smith,andMarianna Kanwit,of Portland,Oregon, for the Respondent.Donald S. Richardson,of Portland,Oregon, for theCharging Party.DECISIONHAROLD A. KENNEDY, Administrative Law Judge.Respondent is charged in this proceeding with violationof Section 8(a)(1) and (3) of the National Labor Rela-tions Act' by refusing to reinstate two of its employees,Robert Pierce and Michael Jewett, following a strike.According to the complaint, Respondent refused to re-instate Pierce and Jewett on 15 August 1984 and 17 Sep-tember 1984, respectively, because theyjoined, supported,or assistedtheUnion,and en-gaged in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,and in order to discourage employees from engag-'Sec 8(a)(1)makes it an unfairlabor practicefor anemployer "tointerferewith,restrain,or coerceemployees in the exerciseof the rightsguaranteed in Section7 " Sec 8(a)(3) makes it an unfair labor practice foran employer "by discriminationin regardto hire ortenure of employ-ment or anytermor condition of employmentto encourage or discour-age membershipin anylabor organization 272DECISIONSOF NATIONALLABOR RELATIONS BOARDing in such activities or other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection.The case came on forhearing inPortland, Oregon, on14May 1985. Pierce and Jewett appeared and testifiedfor the General Counsel as did David Randall, Respond-ent's personnelmanager, and another employee, LeonVanWoerkom. Randall was recalled to testify as a de-fensewitness, along with two other employees of Re-spondent, Daniel Gruver and Neil Morgavi.Many of the allegations of the complaint are not in dis-pute. Respondent's answer admitted that it is an Oregoncorporation,that it manufactures pumps and pump parts,and that it is an employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.2 Re-spondent also admitted that the Union is a "labor organi-zation" as that term is defined in the Act and that DaveRandall at all times material has been the firm's person-nel manager and an agent and supervisor of Respondent.Finally,Respondent admitted that it refused to rein-state Pierce and Jewett as alleged, but it denied that suchconduct constituted unfair labor practices as averred inthe complaint.Dave Randall testified that during the past 11 years hehas been personnel manager for Respondent, which em-ploys approximately 450 employees in its machine shopand welding fabrication shop. In 1983, following the ex-piration of a collective-bargaining agreement betweenthe Union and Respondent, about 300 employees wenton strike.3 About a year later, about 16 April 1984, theUnion abandoned the strike and wrote Respondent thatall striking employees were offering unconditionally toreturn to work. The positions of some strikers had beenfilled, but eventually a number of employees were rein-stated.Respondent refused to hire back Pierce andJewett, both of whom had refused to cross the picketline that had been set up during the strike.Randall testified that he made the decision not to rein-statePierceandJewett, and that he did so because oftheir "misconduct."Randallwas questioned at somelength about incidents involving the two unreinstatedemployees and conversations he had with them concern-ing such incidents. Randall also testified concerning inci-dents involving another employee, Dan Gruver, whohad been given a 2- or 3-day suspension but was other-wise retained on the Company's payroll.4 Randall said2Respondent's answer also admitted that its business during the yearpreceding the issuance of the complaint involved the purchase and deliv-ery to its Oregon facilities"goods and materials valued at in excess of$50,000 directly from sources outside said state, or from suppliers withinsaid state which in turn obtained such goods and materials directly fromsources outside said state "8The collective-bargaining agreement was executed by Respondentand the Metal Trades Council, which included six different unions-theMachinists, Boilermakers,Electricians,Operating Engineers,Teamsters,and PaintersThe agreement expired on 31 March 1983, and the Councilstruck Respondent shortly thereafter4 Randall stated that Gruver was suspended for 2 days and also deniedan overtime day at time-and-a half Gruver testified he honored thepicket line for about 14 weeks and then returned to workhe knew Pierce to have been a shop steward at one timewhile employed by Respondent.Randall acknowledged talking with Pierce on morethan one occasion after the strike had begun. Randall re-called a particular telephone conversation he had withPierce in mid-August 1984 which ended with Pierce'stermination.The conversation lasted a half an hour orso, and Pierce "persisted in wanting an answer as towhether or not he was going to be eligible to return."Randall said he discussed with Pierce the fact that heconsidered Pierce guilty of strike misconduct whichRandall described as consisting of throwing of eggs atcars and beating upon a van as it proceeded through Re-spondent's parking lot. Randall said he told Pierce aboutthese acts, and Pierce did not deny engaging in them.Quoting fromRandall'sdirect testimony:Iwas amazed. In the conversation, Pierce made nodefense other than the fact there were other individ-ualswho had done things worse than he'd done.That was the sum total of his defense. I said Bob, Isaid, normally I'd like to have the individual herewith me when we sit down and talk about thesethings and you respond to the evidence that I haveagainst you. I'd like to hear your side of the situa-tion.He says I need an answer right now. He saysI've got to get on with the rest of my life. If I'mnot comingback there, I need to havean answer,and he pressed and he pressed, pushed me into a po-sitionwhereIgavehim a response. I said if youhave no other defense other than there are other in-dividualswho are in here who did worse thingsthan you did, and without any examples-he wouldnot give me any examples-I said I have no choicebut to sustain termination.5Randall stated that Pierce had somethingin hishand buthe could not see what it was It was reported later tohim, according to Randall, that the moving van, drivenby an employee named Gary Peterson, had "brushed apicketer or bumped a picketer," but Randall did not seeitoccur. Randall recalled that there was a cloud of dust,numerouspickets in the area and some egg throwing.Asked if the egg-throwing incident and the "beating onthe van" were "the only reason[s] for discharge Pierce,"Randall agreed: "That's right."Randallwas shown certain photographs taken on theday of the incident, which Randall thought was 3 June1983. He indicated that the photos show Pierce "runningafter the van." Other photos show, he said, an employeenamedBrad Schilber beating on the van with a stick.Schilberwas rehired by Respondent after the strike.Randall saidhe confronted Schilber with informationabout Schilber's misconduct Schilber told Randall that5Randalltestified that he never indicated he would take Pierce backRandall saidMy standardposition,because there were a lot of people, there werea couplehundred people, maybe not all of which wanted to comeback, but about 200 people affected, some which wanted to comeback, and my response to them was the same It was that I didn'thave anything right now As we had something, we'd bring them in,sit downand discussabout merits or return BINGHAM-WILLAMETTE CO.he had been bumped or brushed by the van and that hechased after it because he was "mad." Randall said hewas sure that he had seen Pierce chase after the van andhit it; also, that he saw Pierce,amongothers, throw eggsatNeilMorgavi's vehicle. Persons other than Piercewho had throwneggswere not returned to work, Ran-dall said. In questioning Randall, the Union indicatedthat an employeenamedKen Bartley had been allowedto return to work and promoted in spite of misconducton his part. Randall indicated, however, he had investi-gated such claim and found "Bartley's vehicle implicat-ed" but not him.Randall conceded that he was aware at the time of theinterview with Pierce that approximately a year earlier afellow employee named Gruver had been involved in anincident (referred to as the "Gruver-Pease incident") inwhich Gruver had been engaged in misconduct. The in-cident occurred while the strike was on and after Gruverhad decided to cross the picket line at Respondent's busi-nessto return to work. The incident took place on aweekend in September 1983 at a time when Gruver wasnot expected to be in the area of Respondent's business.Randall described the Gruver-Pease incident as follows:My investigation revealed that Mr. Gruver and afriendcame down one Saturday evening toBingham-Willamette Company and confronted anindividual by the name of Ralph Pease, who was apicketer, in his automobile. I don't know what Mr.Pease was doing. I don't know if he was just sittingthere, reading, sleeping or what he was doing. But,Mr Gruver came upon him, went inside the car,and talked to him about why was this thing goingon as long as it was going, didn't he see that itwasn't going to go anywhere, that it was over; andhe proceeded to-I think he indicated to me that hegrabbed the man by the-he has afraid of being rec-ognized, so he grabbed the man by the collar, orthe shirt or Jacket, or whatever her [sic] had on,here in front, and pushed him down into the seatand indicated to him that he had a gun, I believe,and that it was his intent to-well, what did he say?He said something about-actually, I don't think atthis point-no, that didn't come out at that point.He indicated he said some things, made some ges-tures like he had something in his pocket, like hehad a gun, and he indicated that he didn't under-stand this thing going, and that they didn't seem tobe succeeding, and that why didn't it all just end.Then he proceeded to leave, and his-JUDGE KENNEDY: Gruver did?THE WITNESS: Yeah, he and his friend left. Idon't know where his friend had been all this time,although I think he was there, because his friendwas the guy, as I understood it, who picked up thisman's keys so he couldn't follow, and I believe hiseyeglasses, and they left.BY MR. CUBBISONQ And his wallet?A. I'm not sure, may have had his wallet.Q. Car registration?273Car registration? I don't know about car registra-tion.While contending that "there were lots of things thatprovoked Mr. Gruver to do what he did," Randall con-ceded that his investigation persuaded him that Peasehad done nothing to provoke the attack and that Gruverwas "culpable."On cross-examinationby the Union,Randall statedthat "Gruver came into my office on Mondaymorningright after the incident and volunteered that he had beeninvolved in something that he wasashamedof the previ-ous weekend; "that he had told Mr. Pease he had a gun,"although he did not; and that a "friend" of Gruver (whowas never identified) took certain personal items ofPease,apparentlyincluding eyeglasses,car keys, and carregistration.The articles were thrown out of the car asthey drove away. Gruver later attempted to locate suchitems and return them to Pease but he was unable to doso.Under questioning by Respondent's attorney,Randalltestified thatGruver had told him that Gruver and hisfriend had been drinking on the night of the Gruver-Pease incident.Gruver apologized to Mrs. Pease, appar-ently in vain, and explained that he would try to find themissing itemsand pay for anydamage.6With respect to Jewett,Randall saidhe met withJewett on 14 September 1984 and discussed misconductthat had occurred during the strike. Jewett toldRandallduring the interview, Randall said, that he (Jewett)struck Gruver one day as Gruver drove an open car (a"Volkswagon convertible with the top down") throughthe Company's parking lot. Jewett told him,Randall as-serted, that "he had moved out of the way to avoidbeing struck by Gruver as he entered the parking lot,and as he wheeled and pivoted around, his hand struckGruver."Randall said he did not know at the time of the inter-view with Jewett butlearned laterfrom an NLRB agentthat Jewett was the picket line captain during the strike.Randall told Jewett at the time of the interview thatthere was no problem with Jewett's performance on thejob.Randall testified that the interview with Jewett endedmuch the same way the interview did with Pierce"except in Pierce's situation he'd pressed for a decisionright away." Jewett's response to Randall's questioningabout the incident, according to Randall, "was, again,that there were individuals out there who had doneworse things than he had done, and that all he'd donewas avoid being struck by the vehicle, and he had6A hearing was held in a state court at which the Gruver-Pease inci-dent was pursued but, according to Randall, no decisionwas made "oneway or the other as to whom done what to who to that situation " Affi-davits were filed with the court by Mr andMrs Pease,and Respondentsubmitted two affidavits signed by Gruver Mr and Mrs Peaseboth tes-tified but "Gruver took the Fifth "Randall agreed oncross-examinationby the Union that the name ofPease was not among those given to the court who had engaged in con-duct that showed a need for injunctive reliefRandall agreed thatSchilber, the employee shown in the photohitting the van, was rehiredby the Company "after his situation was reviewed " 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDwheeled and hit him." Randall said he asked Jewett iftherewere witnesses who would support Jewett's ver-sion,and Jewett replied, "No, I was walking picket bymyself." Randall said he promised Jewett he would in-vestigate, and he did so. Randall talked with a securityguard,a Pinkerton employee, and Gruver who, accord-ing to Randall, offered a similar version:there "was acar coming into the driveway,under control,at a slowrateof speed, and Jewett struck at him. Gruver pulled inabout 10 to 15 feet and got out of his car." Randall saidhe talked to others,includingMike Richardson and KenClassen, but they "didn't have anything to contribute."On cross-examination by the Union,Randall said hisinvestigation of the Gruver-Jewett incident disclosed thatafter Gruver drove through the gate he stopped his vehi-cle and got out and held a "fishwhacker" club.Randall agreed that Pierce and Jewett were both goodemployees-as he considered Gruver to be. Added Ran-dall: "Being a good employee had the same bearing onGruver's situation as it had on the other two."7Leon VanWoerkom testified that he had worked forRespondent at one time and was employed by the Com-pany in 1983 when many of its employees went out onstrike.He said he was present at the picket line, standingat the gate, on the day striking employees chased a bluevan as it exited from Respondent's parking lot. Accord-ing to VanWoerkom, the van "kind of bolted at us kindof unexpected . . . and actually run over my foot." Van-Woerkom indicated he was not hurt as he was wearingsteel-toed shoes at the time. He had a camera with himand took certain photos of the scene, including Respond-ent's Exhibits 3, 4, and 5. VanWoerkom identified Piercein the photos; he said Pierce had run toward the van but"never quite made it to the van before he started pullingaway."Robert Pierce said he went to work for Respondent in1965.He joined the Union, became a shop steward, andjoined other employees in striking Respondent in April1983.8 He picketed Respondents plant, usually on Fridaynights.As the following quotation from his direct testi-mony indicates, he testified that he was involved in twopicket line incidents:Q.While you were serving picketing duty, wereyou involved in an incident involving eggs?A. Yes.Q.When?7Testifying later on defense,Randall identified a diagramshowing thelayout of the Company's plant andparking lot which are adjacent to thePort of Portland (R Exh 9) The diagram shows thelocation and widthof the gates through which persons or vehicles may enter onto Respond-ent'sproperty from Front Avenue, also the location of guardstations attwo of thegatesRandall said the stoke activitiestook placeat gate Iand that he was ableto observe them fromthe area marked "MainOffice "Randall indicatedthat it was a "very intense, veryexcited" situ-ation at the beginningof the strike before a courtinjunction issued"There had beenpaint-filledeggs, nails,firecrackers, rocks, threats," hesaida Pierce saidhe dealt with Respondent's personneldirector, Dave Ran-dall, several times in connectionwith grievancesfiledRandall said he"came outreallywellmost everytime " Randall said he resigned assteward abouta year prior to the strikeA.When we had a mass picket one time. Whenthey had that mass picket deal, somebody handed acouple of eggs. I lobbed them over the fence.Q.Was that the first day that replacements start-ed comingthrough the picket line?A. Probably was, probably was.Q. Were you involved in any otherpicket line in-cidents involving a van beingdriven through thepicket line?A. Yes, I was.Q. Do youremember when?A. Oh, that was probably about June, I think.Q. What time of day?A. Probably about 3:30 in the afternoon, approxi-mately.Q.Where?A. At Bingham-Willamette, at the last gate onthe property.Q. Tell the Judge what happened at that time.A.Well, what happened was a van come flyingout of thatgate at a highspeed, and there was sev-eral of us standingthere.There wasan opening,with some on this side and some that side, and hecome flying out, and he almost hit two or three ofus on this side. The guys jumped back on the otherside.Then he went out in the street and went downthe street, got caught in traffic, and a number of usstarting runningin that direction, you know. Oneguy caught the van, and he was beating on it with aclub, and another one threw something. By the timeI got down there, the van had shot across the street,hit the curb,and was goinghead-on to traffic downthe street, but I never did reach the van myself.Q. Is that the only incident that you were in-volved in with the van?A. Yeah, I think so. I'm sure.After the strike Pierce called Respondent's personneldirector,Dave Randall, a number of times in an effort toget reinstated.In response,Randall would report thatthere were no openings. Pierce said he recalled on oneoccasion, some timein 1984 after speaking to his fore-man, Dick Matheson, that Randall had indicated thatthere were certain incidents that affected Pierce's recall.Randall referred to a beating on a van with a club andsome shotsbeing fired at the van; also to the fact thatthere had been somenails in thestreet.Pierce denied toRandall hitting a van with a club or knowing about anygun shots.Pierce also indicated to Randall that he couldhave kickedsome nailsout of the way or picked them upbut denied that he would have placed any nails in thestreet.According to Pierce, Matheson and another companyofficial,Vern Coleman, indicated some support forPierce'srecall.Pierce related his conversations withColeman on direct to be as follows:First,when I called Coleman he wasn't in his office,and then he called me back at home, and then I toldhim what was going on and that I would to comeback to workagain.He told me that he'd speak toRandall andsee. I think it was the second conversa- BINGHAM-WILLAMETTE COtion that I was talking to him to see what he hadfound out after he talked to Randall,and he said Imentioned it to him,but he says Hal Williams, Ican't override Hal Williams,or something like that.He says why don'tyou come in and see Hal Wil-liams?And I said well,I'm not going to kiss hisrump to get myjob back,even though I need thejob as bad as I do. You know.So, that was the endof that conversation.Piercewas questioned further on cross-examinationconcerning his egg-throwing during the strike. He ac-knowledged that he threw a couple of eggs but said hedid not know where they landed.He also acknowledgedhitting a windshield with an egg one day when someone"cussed"him but that occurred,he thought,"on a differ-ent date "Michael Jewett started working for Respondent in1976.He joined the Union and was a picket captainduring the strike against Respondent.Jewett was namedchief union steward and filed charges against five or sounion members for crossing the picket lines.9Jewett spoke with a company official about returningto work for Respondent around September 1984 and wasreferred to Personnel Manager Randall.Jewett and Ran-dall had a conversation a few days later which Jewettdescribed as follows:Q Will you tell the Judge,in detail,what yousaid to Randall and Randall said to you?A Okay.When we first started off,I told himthat I'd like to see if I could have my job back. Itold him that the strike was behind me, that I couldlivewithin all the new rules of the company and Icould accept my wages that they would offer me. Itold him that I could get along with everybody,that there wouldn'tbe no problems of any sort. Itold him the strike was over.He said that he likedmy attitude,he thought I had a really good attitudeabout returning to work.He said that they weregoing to be hiring then to 15 pump mechanics inthe near future.Then he said but you had someproblems on the picket line, you had several infrac-tions on the picket line.I told him no, I only knowof one, and I told him about the Dan Gruver inci-dent that I had.I told him that Dan was coming atme in his car,and I jumped back and I backhandedhim. Then Mr.Randall said well,Dan has a differ-ent version Then I said, we went to court aroundSeptember 9 of 1983,and I told him that DanGruvertook the Fifth Amendment and wouldn'ttestifyI told him that the guard said that Gruverhitme.I told him that the guard said he broke up afight, and there was no fight,and I said that was alittle unfair,that I couldn'tcome back to work be-cause of that incident.Then he said well,there's a lot more infractions,too.He said you have several infractions on thepicket line I asked him well,what were they, and9Randall said he had not known Jewett was a union steward untilNLRB agent had advised him of that fact275he said well-and he didn't really say anything, andthen he finally said well,we didn't like the mannerthat you walked on the picket line, you walked toointensively on the picket line. I told him I justwalked normally.I told him that it was my job towalk the picket line.So, then,we started talking about employmentagain,and he said well,Ido need ten or 15 morepeople,and he said but you did break the law. Thehe said well,maybe you better quit because wedon't have to terminate you or fire you. This timewe'll give you an option to quit.I told him that Ididn't really want to quit.Then I brought up about me taking over theduties of chief steward.Our steward found a joband he couldn't take over anymore,so I took overall his duties. This was about February of `84. I toldhim is this one of the reasons why I wan't going toget re-employed.He says no, the strike is over, thatdoesn'tmatter.He says your picket line violence isthe primary concern.Then I brought up the Dan Gruver incident,when Dan Gruver attacked Ralph Pease,and Mr.Randall says well, I'm not going to talk about an-other employee's problem,but he just then said thatDan had a lot of problems and he wouldn't go intothe Dan Gruver incident with Ralph Pease.Then he says, well, he kind of confused me at thetime in our conversation,because there's a coupletimes he told me to quit or to be terminated, andthen there was a couple times saying well, I doneed some good mechanics.He says well, we coulduse your services.He said I'll think about it overtheweekend,somaybe you better not quit or beterminated.He said he would think about it overthe weekend,and he told me to call him back onMonday.So, then,I called him back on Monday, and hetoldme that it was in the company's best interestsnot to hire me back, that I'd broken the law, and hegave me one more chance to quit or to be terminat-ed again and I just told him to do what you have todo. I told him it wasn't fair.I said what about Dan,and he said well, the company has taken position.That was the end of our conversation.On cross-examination,Jewett was questioned furtherabout his confrontation with Gruver during the strikewhen the latter drove his open car through the gate ofRespondent's parking lot. Jewett said he thought Gruverwas trying to run him down.Jewett said he jumped outof the way and "threw"a backhand which"landed in[Gruver's)face."Gruver has estimated the speed of hiscar differently(20-30 mph and 30-40 mph).Gruverstated that he stopped his vehicle and started waving a24-inch billy club at Jewett. Words were exchanged, buttherewas no physical contact. A guard appeared, andJewett"took off."Dan Gruver testified that he had worked for the Com-pany for 6 years, first as an apprentice helper and later asa welder. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDGruver said he honored the picket line at the begin-ning of the strike but later crossed it and returned towork. He stated that he worked the swing shift duringthe strike when"numerous things happened."He said anegg was thrown into his car;also rocks,smoke bombs,and fireworks were thrown at his car. Most of the inci-dents occurred at night when he got off work and hecould not recognize the people involved. However, hesaid he saw Russ Jewett strike him on one occasionwhen he drove his car into the company parking lot.Gruver said he was driving 5 to 10 miles per hour andsaw Jewett walking back and forth. Gruver said:He was standing there, just kind of walking backand forth, withhis sign.I slowed down and I hadmy blinker going, and just as I went to turn overthe sidewalk, he come up to my car, and said a fewwords and smacked me.Gruver stated that Jewett's blow broke Gruver's sun-glassesand left him in kind of a daze. Gruver stopped hiscar and, holding a fishwhacker club, "exhanged names"with Jewett. Jewett said he made reports to the companyguard office nearby, Personnel Manager Dave Randall,and the local police.Gruver also testified concerning his part in theGruver-Pease incident which he said occurred over aLabor Day weekend. Quoting from Gruver's direct testi-mony:Well, I'd been out helping this friend of mine moveall day, and we'd had enough alcohol to drink, andlateron that night we went out and we had acouplemore drinks. Then I just-I don't knowwhy, but I just got a crazy idea to come down towork and see what was going on. So, I came downtowork, and there was one car sitting in the park-ing lot across from Bingham-Willamette, and wewent up to the car and asked the guy why he waspicketing, told him it was a waste of time, that hewas just losing money, and he agreed. He said yeah,you know, that's true. And we asked him why hewas out there, you know, so late at night picketing.He said well, this is my shift, so that was that. Thenwe exchanged a few more words, and then I madehim get in the back seat of his car. I was talking tohim in the back seat of the car, and I had him downin the back seat, but I had my hands kind of on hiscoat, holding him down. Just to scare him, I toldhim that I had a gun, and he believed me. I didn'thave anything near a gun with me.Well, while I was talking to him in the back seat,this friend of mine took his keys and his glasses, andthat I didn't know until we further got down theroad, and then he opened the window and threwthem out. I said, what'd you do? He goes, oh, Itook his keys and glasses. I said oh, no, and thiswas, like 3:00 in the morning.Q. The next day, what did you do?A. I felt really bad. It really bothered me that-Imean,after I sobered up it bothered me, and Ithought I have to contact this gentleman and apolo-gize. I went out that Sunday evening and looked-see, Ididn't know exactly where this friend of minethrew this stuff out of the window, but, you know,I knew around the area, and I looked. So, I calledup Mr. Pease Sunday, later in the afternoon, andsaidthis is so and so, and I'm really sorry for whathappened. He was still shaken up. I said if there'sany way-I'll accept responsibility as far as, youknow, paying for what was taken. He says, well, Ijust want my stuff back, and I said well, I'll try andfind it again. I went out looking today, and I'll tryto find it. So, what I did was I went and got aholdof this friend of mine and we both went out andlooked, and where he threw them was over this likea viaduct-bridge type like thing where-it was, like,where hoboes live, and that kind of stuff. But, therewas trail.Imean,we tore brush out of there andeverything trying to find this guy's stuff. What evi-dently happened is these hoboes that were livingunder the bridge heard us stop or heard this stuffhit the ground.Q. But, you never found it?A. No, we never did.Q. Did you ever have occasion to talk to Mr.Pease again?A. Yes, I did. I called him the next-in fact, thatnight, after my friend and I went and looked, whichwas Monday, I calledhim againand said I can'tfind your stuff, and I will pay for everything thatwas taken.Well, at this time his wife got on theother phone and she was hysterical, and she told menot to call anymore, not to do anything, just toleave her husband alone. I said okay, I'm very verysorry, I know I did wrong. That was the end ofthat.Gruver said he reported to work on Tuesday followingLabor Day and promptly reported the incident to DaveRandall.Gruver agreed on cross-examinationthat he had givenstatementsto the Company but not to an agent of theNLRB. He had indicated he was willing to be a witnessfor the Company in court but pleaded the Fifth Amend-ment when he appeared in court. Gruver identifiedCharging Party's Exhibit 2 as a writtensuspension noticehe received after the Gruver-Pease incident. 10NeilMorgavi testified he went to work for Respond-ent inJune 1983 during the strike. He indicated it wasdifficult getting through the picket line in the early daysof the strike.Morgavi said:The first day I started, in the morning it wasn'tbad. That afternoon was terrible. There was people10 The suspension, termed a "Performance Deficiency," is dated 9 Sep-tember 1983and statesthat Gruverwas givena 2-day suspension withoutpay Gruversaid he thoughthe had beensuspendedfor 3 daysRandalltestified that he gave Gruver thesuspensionnotice on 9 Sep-tember He explained that although the notice indicates that Gruver wassuspended for Thursday and Friday, 8 and 9 September, he was alsodenied time-and-a-half work on Saturday, 10 SeptemberRandall said"Under our implemented proposal, if you didn't work the working daybefore a weekend, you didn'tget towork the weekend " BINGHAM-WILLAMETTE COsurrounding and hinderingus from leavingthe com-pany,beating onour cars with picket signs and thathands and feet, just generalharassment,verbalabuse,damage to vehicles. Some were flat tires. Onanother occasion-I'm trying to think of the specif-ic day, I think it was the following Monday. Westarted on a Friday. The following Monday, when Iwas trying to enter work, I had my antenna rippedoff;my rear view mirror severely damaged, it wasgust barelyhanging on;two flat tires up front; laterthat afternoon,paint damage,paint thrown on mycar; eggs;more dents in the car from people kickingand beating on it withsigns-things of this nature.Morgavi identifiedthe tanPlymouth appearing in Re-spondent's Exhibits 6, 7, and 8 as a vehicle belonging tohim. He thought that the pictures were taken on the firstday of the strike-a day when his car was "bombardedwith eggsand spit."He did not identify any person whohad his car, however.Careful review of the recordpersuadesme that Re-spondent's personnelmanager,DaveRandall,made thedecision not to reinstate Robert Pierce and MichaelJewett because he genuinely believed that each of themhad engaged in picketlinemisconduct.And each ofthem did. In the case of Pierce, the misconduct consistedof throwing of eggsand beatingupon a van driven byGary Peterson, an employee of Respondent. In Jewett'scase the misconduct consisted of hitting Gruver, a non-striking employee at the time, in the face as he drove hisvehicle onto the Company's parking lot.Although Pierce denied at the trial that he had hit thevan, the only real defense he had advanced to Randallduring the August 1984meeting wasthat other strikershad done "things worse than he." Pierce admittedthrowingeggson two different occasions. On one suchoccasion he hit a windshield with an egg. I have difficul-ty accepting his testimony that on the other occasion hesimply lobbed over the fence two eggs, which, accordingto him, "somebody just handed" to him, without anythought of hitting anything.' I I accept Randall's testimo-ny that he saw Pierce run after and strike at Peterson'svehicle. I reject the contrary testimony of Pierce andVanWoerkom that Pierce never caught up to the van.Randall,an impressivewitness,had a good view of theincident as he witnessed the incident from his nearbysecond story office. Pierce did not deny hitting at thevan when interviewed by Randall about being recalled,according to the credible testimony of Randall. It is ap-parent from VanWoerkom's own testimony that hewould have had difficulty viewing all of the ongoing ac-tivities as he was busilyengaged intaking pictures. And,of course, the fact that no pictures were taken showingPierce hitting Peterson's van does not establish that it didoccur.As for Jewett, his account of the incident involvinghim and Gruver impressed me a being implausible andnot credible. If Gruver had been driving through theparking lot as fast and in the manner as Jewett11Photos in evidence show egg shells on Morgavi's car with Piercenearby277claimed, 12 he would have surely jumped out of the wayas fast as he could. 13 I cannot accept Jewett's assertionthat he thought Gruver was trying to run him downwith a fast moving car and that he simply "backhanded"him in the face-knocking Gruver's glasses off-"acci-dentally" and in "frustration."There is no credible evidence that Randall's action inrefusing to take back either Pierce or Jewett was moti-vated by any antiunion purpose or concerted activitieson the part of either Randall, Pierce, or Jewett. Randallwas not aware that Jewett was a steward until an agentof the NLRB told Randall of the fact, and Pierce's serv-ice as a steward had ended a year or so before the strike.The Union asserts that by allowing Dan Gruver, DanBartley, and Brad Schilber to return to work while deny-ing employment to Pierce and Jewett Respondent en-gaged in "flagrant disparate" treatment and in violationof the Act. I reject such contention. The difference be-tween Pierce and Jewett and the other three employeeswas not simply that the first two were strikers and theothers were not.14 The record indicates that Respondent12 Jewett estimated Gruver's speed at 30-40 miles per hour at one timeand at20-30miles per hour at another time'sAs Respondent's states in its brief(p 32) "First, any reasonableperson who justifiably believed they were about to be run over by a ve-hiclewould not swing around and hit the driver of the vehicle 'out offrustration' but would put his energies into trying to get out of the vehi-cle's path "14That was the point inNLRB Y Great Dane Trailers,388 U.S 26(1967), cited by the Charging Party Union, whichis inapposite hereSimilarly, the Board's decision inNew Galax Mirror Corp,273 NLRB1232 (1984), and the rule quoted fromGarrett Railroad Car v NLRB,683F.2d 731 (3d Cir 1982), do not conflict in any way with the Respond-ent's decision not to recall Pierce and Jewett or my decision herein ap-proving such actions The General Counsel had not proved inNew GalaxMirrorCorp,as here, that the respondent employer had engaged in un-lawful disparate treatment in denying reinstatement of a stnker (DannyAnders)And it is to be noted that the court inGarrett Railroad Carunheld the cited employer's decision not to recall two strikers becausetheirmisconduct (involving rock throwing and interference with safe useof the highway)Counsel for the General Counsel, in arguing this case at the close ofthe trial, sought to dismiss the misconduct of Pierce and Jewett as "alittle animal exuberance on the picket line " The record indicates tht thestrike at the time relevant herein involved considerable violence Eggsand other objects had been thrown, prompting the Company to seek acourt injunctionDuring his argument the General Counsel's counselcited theNew Galax MirrorandGarrettRailroad Carcases, along withtwo other cases,HedstromCo, 235 NLRB 1198 (1978), enfd 629 F 2d305 (3d Cir 1980), andStroehmann Bros. Co, 271NLRB 578 (1984) Nei-therHedstromnorCapital Bakersaids the General Counsel's (or theUnion's) causeHedstrominvolved the issue of whether a striker, RenaRitchey, had received a valid offer of reinstatement InCapital Bakers,the Board held that blocking an exit at an employer's business was suffi-ciently serious to justify denying reinstatement of a sinker The BoardsaidApplying theClear Pinetest to the present case, we find thatDavis' acts exceeded the bounds of peaceful picketing and persuasionand were unprotectedDavis' acts of intimidation and violence-blocking a truck's exit from the Respondent's plant, jumping on thetruck and pounding on the truck's window-are each sufficient towarrant discharge, for each of these acts reasonably tended, underthe circumstances, to coerce or intimidateAccordingly, we con-clude that the Respondent's discharge of Davis did not violate theAct 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no proof that Bartley hadengaged inany picket linemisconduct. Schilber's conductin chasingafter the vanand hitting it was certainly more justified than Pierce's.Schilber was bumped by the van and was understandably"provoked" to take the "spontaneous" action he did. SeeNewport News Shipbuilding v. NLRB,738 F.2d 1040 (4thCit. 1984). It is true that Gruver's unprovokedassault onPeasewas serious, and the Company's suspension of himwas less severe discipline than the actiontaken againstPierce and Jewett. Even so, Gruver's situation was dif-ferent.After sobering up, Gruver realized his mistakeand immediately apologized to the Company and toPease, the strikerhe assaulted,and offered restitution.Gruver's misconduct, which was not condoned by theCompany, did not, under the circumstances, render himunfit for future employment as the Company in fact de-termined. Randall could properly decide, as he did, themisconduct of Pierce and Jewett on the picket line,which unquestionably coerced nonstriking employees,madeboth employees unsuitable for further employment.SeeNewport News Shipbuiding,supra.Thus I find thatRespondent's denial of reinstatement of Pierce andJewett involved no violation of the Act. SeeClear PineMouldings,268 NLRB 1044 (1984). 1515 Quoting from the Board's decision in that caseWe believeit is appropriate,at this point,to state our view thatthe existence of a "strike"inwhich some employees elect to volun-tarilywithhold their services does not in any way privilege thoseemployees to engage in other than peaceful picketing and persuasion.Theyhave no right,for example, to threaten those employees who,Based on the foregoing, I make the followingCONCLUSIONS OF LAW1.Respondent Bingham-Willamette Company is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union, Williamette Lodge No. 63, InternationalAssociation of Machinists and Aerospace Workers, is alabor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not been shown to have engaged inany unfair labor practice alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERItisordered that the complaint issued againstBingham-Willamette Company be dismissed.forwhatever reason, have decided to work during the strike, toblock access to the employer's premises, and certainly no right tocarry or use weapons or other objects of intimidation As we viewthe statute, the only activity the statute privileges in this context,other than peaceful patrolling, is the nonthreatening expression ofopinion, verbally or through signs and pamphleteering, similar tothat found in Section 8(c)16 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses